Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayanarasimhan (US 2019/0114487) in view of Hasegawa (US 2020/0387715).
As per claim 1, Vijayanarasimhan teaches, a detection apparatus, method, and computer program product having a non-transitory computer readable medium comprising: one or more processors configured to: set at least one time-period candidate previously determined (Vijayanarasimhan, fig.3B candidate would be 360 or 365 different highlights, which the time period candidate is previously determined because the clips are labeled); input, to a first model that inputs a feature acquired from a plurality of time-series images and the at least one time-period candidate (Vijayanarasimhan, fig.3B 365 jumping would be the feature ) and outputs at least one first likelihood indicating a likelihood of occurrence of at least one action previously determined as a detection target ( Vijayanarasimhan, ¶[0103] “At block 708, a confidence score for each of the video segments is generated based on a probability that a corresponding action in each of the video segments corresponds to one or more of a set of predetermined actions.” The probability represent likelihood since there are no other details and they are synonyms of each other) the action included in the time-series images and a start time and a finish time of a time period of occurrence of the action (  Vijayanarasimhan, ¶[0101] “At block 602, a video is received that includes multiple frames. For example, the video is of a pool party. At block 604, a start time and an end time of an action in the video are identified based on application of an audio classifier, an RGB classifier, and a motion classifier. For example, the start and end time are identified for a person jumping into a swimming pool. At block 606, a video segment is identified from the video that includes frames between the start time and the end time for the action in the video”   ).

Vijayanarasimhan doesn’t clearly teach, however Hasegawa teaches, correction information for acquisition of at least one correction time period resulting from correction of the at least one time-period candidate (Hasegawa, fig.7b “¶[0023] FIG. 7B is an explanatory diagram illustrating the correction processing.” And ¶[0052] “FIG. 5 is a flowchart illustrating the details of the correction processing (S410) described with reference to FIG. 4. FIGS. 6A, 6B, 7A and 7B are explanatory diagrams of the correction processing. FIG. 6A illustrates an operation period string 600, and FIG. 6B illustrates an operation period string 610. The operation period string 600 is an operation period string obtained in the processing until S408 before the correction processing (S410) is performed. The operation period string 610 is an operation period string after correction processing is performed on the operation period string 600. Likewise, FIG. 7A illustrates an operation period string 700 before correction processing, and FIG. 7B illustrates an operation period string 710 after the correction processing. The operation period string 710 corresponds to the operation period string 700.” This represents correction information for acquisition of at least one correction time period resulting from correction of the at least one time-period candidate), the feature and the at least one time-period candidate, acquire the first likelihood and the correction information output from the first model (Hasegawa, fig.10B 1100 represent the likelihood and “missing operation” represent the correction output from the model); and detect, based on the at least one correction time period acquired based on the correction information and the first likelihood (Hasegawa, fig.10B output of any of the segments of 10B would contain the error correction and the first likelihood   ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Vijayanarasimhan with Hasegawa ability to add correction and have a likelihood replace the probability as it can be a subset. 
The motivation would have been to be able to improve video clip recognition. 

As per claim 2, Vijayanarasimhan in view of Hasegawa teaches, the detection apparatus according to claim 1, wherein the one or more processors input, to the first model, a plurality of features acquired periodically and the at least one time-period candidate (Vijayanarasimhan, fig.3B 360 Clip of Jim’s highlights represents one time-period candidate and jumping are features acquired periodically ), and acquire a plurality of first likelihoods and a plurality of pieces of correction information output from the first model (Hasegawa, fig.10B 1100 represent the likelihood and “missing operation” represent the correction output from the model), and detect, from a plurality of the correction time periods acquired based on the plurality of pieces of correction information, a start time (  Vijayanarasimhan, ¶[0101] “At block 602, a video is received that includes multiple frames. For example, the video is of a pool party. At block 604, a start time and an end time of an action in the video are identified based on application of an audio classifier, an RGB classifier, and a motion classifier. For example, the start and end time are identified for a person jumping into a swimming pool. At block 606, a video segment is identified from the video that includes frames between the start time and the end time for the action in the video”   ), and a finish time of the correction time period of which the first likelihood is larger than the first likelihood of the remaining correction time period and the action corresponding to the correction time period (Hasegawa, fig.10B 1100 represent the likelihood and “missing operation” represent the correction output from the model. The finish time of the correction time period is the correction itself.  And the operation label represents the action corresponding to the correction time period).
As per claim 3, Vijayanarasimhan in view of Hasegawa teaches, the detection apparatus according to claim 2, wherein the one or more processors add, as a new time-period candidate, at least one time period acquired based on the plurality of the correction time periods acquired to the plurality of features (Hasegawa, fig.7B after operation label and give warning of missing operation this becomes the new  time-period candidate  ).

As per claim 4, Vijayanarasimhan in view of Hasegawa teaches, the detection apparatus according to claim 1, wherein the one or more processors correct the at least one time-period candidate such that a difference between the at least one correction time period and the at least one time- period candidate decreases (Hasegawa, fig.5 S505-S506 merge with preceding operation period represents least one time-period candidate such that a difference between the at least one correction time period and the at least one time- period candidate decreases, less than preceding label as well   ).

As per claim 5, Vijayanarasimhan in view of Hasegawa teaches, the detection apparatus according to claim 1, wherein the first model further outputs a second likelihood indicating a likelihood of non-occurrence of the action, and the one or more processors detect, based on the correction time period, the first likelihood, and the second likelihood, the action included in the plurality of time- series images and the start time and the finish time of the time period of occurrence of the action ( Hasegawa, ¶[0074] “The period specification unit 802 gives a likely label to a frame corresponding to each of the scores in the score sequence by calculating likelihood for the models.” As the system cycles that represents a second likelihood  ).

As per claim 6, Vijayanarasimhan in view of Hasegawa teaches, the detection apparatus according to claim 1, wherein the one or more processors select the at least one time- period candidate corresponding to the feature from a plurality of time-period candidates, and set the time-period candidate selected (Vijayanarasimhan, fig.3B  this shows least one time- period candidate corresponding to the feature from a plurality of time-period candidates as there are multiple candidates for each time period, and at least one is selected).

As per claim 9, Vijayanarasimhan in view of Hasegawa teaches, the detection apparatus according to claim 1, wherein the one or more processors input, to the first model, a first feature acquired from the plurality of time-series images and a second feature corrected such that the first feature corresponds to the at least one time-period candidate (Vijayanarasimhan, fig.3B first model and first and second feature disclosed as different activities), and acquire the first likelihood and the correction information output from the first model (Hasegawa, fig.5 S512 represents correction information and ¶[0075] “Furthermore, the period specification unit 802 adjusts the likelihood on the basis of the duration of each operation.” And this represents the first likelihood).

As per claim 10, Vijayanarasimhan in view of Hasegawa teaches, the detection apparatus according to claim 1, wherein the one or more processors input, to the first model, a second feature corrected such that a first feature acquired from a plurality of time-series images corresponds to the at least one time-period candidate (Vijayanarasimhan, fig.3B first model and first and second feature disclosed as different activities, second model is different activities), and acquire the first likelihood and the correction information output from the first model (Hasegawa, fig.5 S512 represents correction information and ¶[0075] “Furthermore, the period specification unit 802 adjusts the likelihood on the basis of the duration of each operation.” And this represents the first likelihood).
As per claim 11, Vijayanarasimhan in view of Hasegawa teaches, the detection apparatus according to claim 1, wherein the correction information indicates a correction with which the at least one time-period candidate is corrected to a time period of which the first likelihood is larger than the first likelihoods of other time periods or a time period resulting from correction of the at least one time-period candidate to a time period of which the first likelihood is larger than the first likelihoods of other time periods (Hasegawa, fig.10B 1100 represent the likelihood and “missing operation” represent the correction output from the model. The finish time of the correction time period is the correction itself.  And the operation label represents the action corresponding to the correction time period. Other frames without corrections would be higher likelihoods ).
			Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combinations of the limitations of claims 7-8 were not found in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/